Order, Family Court, New York County (Jeffrey Gallet, J.), entered on or about May 3,1991, as superceded by the order entered on or about September 3, 1991, which dismissed as moot the petition to review the foster care placement of Matthew G. upon the ground that he had passed the age of eighteen years, without prejudice to appropriate proceedings, unanimously affirmed, without costs.
In light of the limited jurisdiction of the Family Court (see, Matter of Borkowski v Borkowski, 38 AD2d 752), and the unambiguous definition of "child” for purposes of foster care review proceedings (see, Social Services Law § 392), the Family Court does not retain jurisdiction of the foster care review proceeding once the child in question reaches the age of eighteen years. We also note, as did the Family Court, that children between the ages of eighteen and twenty-one years are not without remedies if they are entitled to foster care funding (see, e.g., Social Services Law §§ 398-a, 22). Concur— Sullivan, J. P., Carro, Kassal and Smith, JJ.